455 F.2d 516
GOVERNMENT OF the VIRGIN ISLANDSv.Manuel RODRIGUEZ, Appellant.
No. 71-2056.
United States Court of Appeals,Third Circuit.
Submitted under 3rd Civ. Rule 12(6) Jan. 27, 1972.Decided March 9, 1972.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Almeric L. Christian, Judge.
Jorge Rodriguez, Charlotte Amalie, St. Thomas, V. I., for appellant.
Joel D. Sacks, U. S. Atty., St. Thomas, V. I., for appellee.
Before SEITZ, Chief Judge, and ALDISERT and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Defendant was convicted of violating the Virgin Islands statutes on assault and carrying firearms. 14 V.I.C. Sec. 297, 23 V.I.C. Sec. 477.  He assigns several errors but they all amount to an attack on the findings of the trial court as to the credibility of the witnesses.  We think the findings were amply justified on this record.


2
The judgment of the district court will be affirmed.